Citation Nr: 1608670	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969, with verified service in the Republic of Vietnam.  The Veteran died in October 2007; the appellant claims as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As a matter of background, this appeal previously came before the Board in April 2014, at which time it was remanded so that the Veteran's outstanding VA medical records could be obtained and associated with the claims file.  The Board is satisfied that that development has been accomplished and the matter appropriately returned to the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease and respiratory cancers (to include lung cancer), shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).

The Veteran died in in October 2007.  His cause of death is listed on his death certificate as cardiac arrest due to respiratory arrest.  Cardiopulmonary emphysema and hypertension were listed as contributing factors to his death.  In support of her claim for service connection for the cause of the Veteran's death, the appellant has asserted that she believes the Veteran's hypertension, which was listed as a contributing factor in his death, was related to his exposure to Agent Orange during his period of service in the Republic of Vietnam.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for, amongst other things, hypertension.  See 38 C.F.R. § 3.309(e), Note 2.  However, the determination to not establish a presumption of service connection, based on exposure to herbicides does not in any way preclude VA from granting service connection for hypertension secondary to herbicide exposure based on a direct service connection analysis.   Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

In the instant matter, a medical nexus opinion regarding the determinative issue of service connection for hypertension has not been obtained.  VA's duty to assist a claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly,  38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

Here, the Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim for service connection for the cause of the Veteran's death.  Accordingly, the AOJ should obtain a medical opinion to determine whether it is at least as likely as not that the Veteran's hypertension was related to service, to include his presumed exposure to herbicides.  

Additionally, the Board has reviewed the medical evidence associated with the claims file since the previous remand, presently contained in the Veteran's Virtual VA file, and has noted several instances where the Veteran was noted to have a history of "heart disease."  Medical records submitted by the appellant have also pointed to a history of heart disease recorded as early as 2003, in addition to a possible diagnosis of lung cancer.  To date, the only medical opinion of record has exclusively dealt with possible aggravation of the Veteran's cause of death by his already service-connected posttraumatic stress disorder (PTSD).  In light of this evidence, the Board finds that an additional medical opinion is necessary to determine whether the Veteran's cause of death may be service connected as presumptive secondary to herbicide exposure. 

Ischemic heart disease is defined as "including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  For purposes of presumptive service connection, ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.   

In May 2011, the VA Nehmer Review at the RO in Waco, Texas, issued a rating decision in which it denied service connection for ischemic heart disease because the available evidence of record did not contain definitive evidence of a diagnosis within that definition.  However, no medical opinion was obtained that considered all evidence of record and stated whether or not the Veteran's noted "heart disease" met the definition of "ischemic heart disease" under 38 C.F.R. § 3.309(e).  Further, that rating decision did not address the appellant's contention that the Veteran may have suffered from lung cancer which caused his respiratory failure.  As either may fall under the definition of a "covered herbicide disease," on remand, a medical opinion should be obtained which considers all evidence of record and states whether the Veteran had either ischemic heart disease or lung cancer which contributed to his death.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a medical opinion.  The claims folder must be provided to and reviewed by the medical reviewer.  

The reviewer should be asked to opine on the likely etiology of the Veteran's hypertension, specifically, on whether it was at least as likely as not that the Veteran's hypertension was the result of his presumed exposure to herbicides during service.  If the reviewer's opinion is negative in this regard, the reviewer should opine as to whether it is at least as likely as not that the Veteran's hypertension is otherwise directly related to service.  A complete rationale for the opinion should be provided.  

The reviewer should also carefully review the evidence of record and state whether the Veteran had either lung cancer or ischemic heart disease.  If so, the examiner should then state whether that diagnosis was a contributing factor to the Veteran's respiratory failure or cardiac arrest that caused his death.  

2. The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.

3. Thereafter, readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the appellant a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




